Title: Abigail Adams to John Adams, 15 January 1796
From: Adams, Abigail
To: Adams, John


          
            
              my Dearest Friend
              Quincy. Jan’ry 15th 1796
            
            Thursday post did not bring me one Single Letter from you; tis true I had no reason to complain on the Score of inattention, as the week before I had four Letters but I suppose that I had Letters, and that the blundering Blockhead of a post, either left them in Town, or has carried them to Barnestable as he Did once before; We have got a new Post, one of your under bidders, who can not read the direction upon his papers: Such kind of people as want the Reigns of government. I had a Letter last week from Mrs smith informing me that her Children were sick with the Measels I hope to hear soon from her again. tis a very bad disorder—
            so poor Tom Paine is gone to See Whether there is any state besides the present. Heaven be praisd that he is gone there, instead of comeing to America.
            
              “If plagues and Earthquakes break not heavens design
              Why then a Paine or Jacobine?”
            
            
            he was an instrument of much Mischief. the Virginians are a very mad people. they will neither believe in the experience of those States which have been obliged to Change from a single Assembly, to a Balanced goverment, nor in the Host of departed Spirits who cry alloud to them from the Golgotha of their Allies. in every state they will find some as discontented and as Mischievous as themselves. I was told last week, that the reputed Cato of plimouth openly declares his dislike to the constitution, and Wants to have a Single assembly. when such Men as he, Men of experience, Men Who have borne a part in one revolution and Who call themselves Lovers of Liberty, profess pure and disinterested Principles, come forward & hold Such Sentiments what are we to think? can we suppose that they were ever Sincere? or shall we say with the Tenth Muse Guillotina
            
              “These are the Men who fiercely burn
              Your constitution to overturn
              To blast the Sages of Your Choice
              They weild the pen, and Ply the voice”
            
            The lines which describe the Plimouth Boys will never be forgiven. if their Malice was not impotent, they would raise a Rebellion. I feel both pity and contempt for them. as to Jonathan Pindars Dada Vice, I had a hearty laugh at it. The poor wretch, was at a misirable Shift, when he could find nothing to Ridicule but a poor cast Wig, which was a singularity in no other place than the Contracted Span of a few states whose climate is too Hot for the Heads of its inhabitants. I pray you would give Judge Cushing a Hint, for in the Minds of some of the Southern Gentry, his Wig will be a greater objection to his perferment, than all the Madness & folly, to say no worse, of a Rutledge
            we have had an other ship Wreck, in the last week. Captain Barns in the ship Industery from London was cast away upon cape Ann & every soul on Board perish’d. the captain chest & the Log Book was Wash’d on shore by which the loss was discoverd. the Gale of wind blew only a few hours. we have not had one severe Snow Storm, yet more losses upon our coast than usual. I believe Captains grow more ventersome & dairing. if there were any Letters from our Sons they are all gone. I know not where to write to them. I long to hear of & from them.
          
          
          
            
              Saturday 17th
            
            Is the Treaty arrived as report says?
            our Govenour makes his speach on twesday next so that I cannot send by this post. I have not got any Letters from you this week. I do not Doubt you have written, but the post office, or post has not Done its Duty. I write once a week, but have so little to entertain you with, that I feel sick of my Letter when I have written it. your Mother was here yesterday and is well for her. she sends her Love to you My Health has been better than the last winter. I Saw Mrs Brisler yesterday She went to Boston. she and Family were well. poor Arnold has been sick of a Plurisy fever & his Life despaired of for near a week. Polly watchd with him last night. he is rather better. We have not had any meeting for two sabbeths. Baxter Who is one of the Comittee says we have no occasion for preaching in the Winter. I hope he Does not imbibe the sentiment from his Minister. Remember to all inquiring Friends your affectionate
            
              A Adams
            
          
        